Exhibit Stock Purchase Agreement Dated June 1, 2006 by and among Farmers Capital Bank Corporation, Kentucky Banking Centers, Inc. and Citizens First Corporation. STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of the 1st day of June, 2006, by and among (i) FARMERS CAPITAL BANK CORPORATION, a Kentucky corporation with its principal executive offices located at 202 West Main Street, Frankfort, Kentucky 40601 (“Farmers”); (ii) KENTUCKY BANKING CENTERS, INC., a Kentucky banking corporation with its principal executive offices located at 1530 South Green Street, Glasgow, Kentucky 42141 (“Bank”); and (iii) CITIZENS FIRST CORPORATION, a Kentucky corporation with its principal executive offices located at 1065 Ashley Street, Bowling Green, Kentucky 42101 (“Citizens”). PREAMBLE Farmers is the owner of all of the issued and outstanding shares of capital stock (the “Shares”) of Bank.Farmers desires to sell the Shares to Citizens, and Citizens desires to purchase the Shares from Farmers, for the consideration and on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the premises and the mutual and dependent covenants and undertakings contained in this Agreement, and for other good and valuable consideration, the mutuality, receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: ARTICLE 1 DEFINITIONS 1.1.Certain Defined Terms. The words listed in this Article 1 when used and capitalized in this Agreement shall have the meanings set forth for each by this Article 1.
